NOTE: This order is nonprecedential
United States Cou1't of A11peaIs
for the FederaI Circuit
INTERNATIONAL UNION OF OPERATING'r
ENGINEERS LOCAL 513, AFL-CIO,
Petiti0ner,
V.
NATIONAL LABOR RELATIONS BOARD,
Respondent.
2010-3126
Petiti0n for review of the National Labor Re1ati0ns
Board in case no. 14-CB-10424.
ON MOTION
ORDER
The court considers whether this appeal should be
dismissed or transferred
International Union of Operating Eng"ineers Local
513, AFL-CIO petitions for review from an order of the
National Labor Relations Board (NLRB). This court is a
court of limited jurisdiction, which does not include peti-
tions for review from the NLRB. 28 U.S.C. § 1295.

International Union v. NLRB 2
A petition for review of an NLRB decision must be
filed in the regional “United States court of appeals in the
circuit wherein the unfair labor practice in question was
alleged to have been engaged or wherein such person
resides or transacts business, or in the United States
Court of Appeals for the District of Columbia." 29 U.S.C.
§ 160(f).
Accordingly,
IT ls ORDERE:o THAT:
(1) The petitioner is directed to respond within 21
days from the date of filing of this order concerning
whether this petition should be dismissed or transferred
to a regional circuit court The respondent may also
respond within that time
(2) The briefing schedule is stayed.
FoR THE CoURT
JUN 1 6  /s/ Jan Horbaly
Date J an H0rbaly
Clerk
cc: Ronald C. Gladney, Esq. us co FILED mm
Ronald Meisburg, Esq. wg QP¢’E@bsg
319 JUN 1 6 2010
1mHoRazu.v
mr